PER CURIAM.
J.D. (“Appellant”), father of A.D„ a child, appeals the trial court’s order adjudicating A.D. dependent. Appellant argues, and the Department of Children and Families properly concedes, that no competent, substantial evidence supports the trial court’s finding that Appellant and A.D.’s mother subjected A.D. to abuse as defined by section '39.01(2), Florida Statutes (2015). We agree and reverse the order adjudicating A.D. dependent.1
REVERSED.
SAWAYA, BERGER, and WALLIS, JJ., concur.

. We note that the Guardian ad Litem Program ("GAL”) does not concede error, arguing that we must affirm because the order adjudicating A.D. dependent makes findings regarding A.D.’s mother, who did not appeal. We disagree that. Appellant lacks standing to challenge the trial court’s order in its entirely. Reversal of a dependency adjudication is appropriate where only one parent appeals, despite findings relating to both parents. See, e.g., S.D. v. Dep't of Children & Family Servs., 42 So.3d 938, 940 (Fla. 2d DCA 2010).